Name: Council Implementing Decision 2014/271/CFSP of 12 May 2014 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire
 Type: Decision_IMPL
 Subject Matter: Africa;  international affairs
 Date Published: 2014-05-13

 13.5.2014 EN Official Journal of the European Union L 138/108 COUNCIL IMPLEMENTING DECISION 2014/271/CFSP of 12 May 2014 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (1), and in particular Article 6(2) thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP. (2) The Council carried out a review of the measures referred to in point (b) of Article 4(1) and in point (b) of Article 5(1) of Decision 2010/656/CFSP, in accordance with Article 10(3) of that Decision. (3) The Council has determined that there are no longer grounds for keeping one person on the list set out in Annex II to Decision 2010/656/CFSP. (4) In addition, the information in relation to two persons on the list set out in Annex II to Decision 2010/656/CFSP should be updated. (5) Decision 2010/656/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/656/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 12 May 2014. For the Council The President C. ASHTON (1) OJ L 285, 30.10.2010, p. 28. ANNEX Annex II to Decision 2010/656/CFSP is amended as follows: I. The entry for the following person is replaced by the following: Name (and any aliases) Identifying information Grounds for designation 4. Marcel Gossio Born 18 February 1951 in AdjamÃ ©. Passport number: 08AA14345 (presumed expired on 6 October 2013) Subject of an international arrest warrant. Involved in the misappropriation of public funds and in the funding and arming of the militia. Instrumental to the funding of the Gbagbo clan and of the militia. Also a central figure in illegal arms trafficking. The sizeable sums of money he has misappropriated and his familiarity with the illegal arms networks make him a continued threat to the security and stability of CÃ ´te d'Ivoire. II. The entry for the following person is renamed as follows: Justin KonÃ © Katina is replaced by Justin KonÃ © Katinan III. The entry for the following person is deleted: OulaÃ ¯ Delafosse